DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 28 and 29 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 28-29 state the following limitation “to be inserted into a channel of the human body”, this limitation requires the human body. The limitation should be written as the following to obviate the 101 rejection, “configured to be inserted into a channel of the human body”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 16 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the tackle system" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the upstream" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the housing" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the retraction distance" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the length" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term "comfortably" in claim 19 is a relative term which renders the claim indefinite.  The term "comfortably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 20 recites the limitation "the external circumferential edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the front portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the rear portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 26, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 27, the phrase "a stent" renders the claim indefinite because it is unclear whether a second “stent” is being claimed, or if the “a stent” is the same stent originally presented in claim 16. For the purpose of examination the “a stent” will be read as the originally presented stent.
Regarding claim 27, the phrase "a handle" renders the claim indefinite because it is unclear whether a second “handle” is being claimed, or if the “a handle” is the same handle previously presented in claim 16. For the purpose of examination the two will be read as the same handle.
Regarding claim 28, the phrase "an intermediate tubular element or shaft" renders the claim indefinite because it is unclear whether the “intermediate tubular element or shaft” is the same as the “a tubular element or sheath” previously presented in claim 16. For the purpose of examination, the two shafts will be read as the same shaft.
Regarding claim 28, the phrase "a stent" renders the claim indefinite because it is unclear whether a second “stent” is being claimed, or if the “a stent” is the same stent originally presented in claim 16 / 27. For the purpose of examination the “a stent” will be read as the originally presented stent.
Regarding claim 29, the phrase "the intermediate tubular element or shaft" renders the claim indefinite because it is unclear whether the “intermediate tubular element or shaft” is the same as the “a tubular element or sheath” previously presented in claim 16. For the purpose of examination, the two shafts will be read as the same shaft.
Regarding claim 30, the phrase "the intermediate tubular element or shaft" renders the claim indefinite because it is unclear whether the “intermediate tubular element or shaft” is the same as the “a tubular element or sheath” previously presented in claim 16. For the purpose of examination, the two shafts will be read as the same shaft.
Claim 30 recites the limitation "the diameter D3" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the outer tubular element" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 – 30 are rejected as being indefinite as they are dependent on an indefinite claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 – 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimenez (US 20070168014 A1) (cited in IDS).
Regarding claim 16, Jimenez discloses a handle (handle 102) for delivering a stent (stent 160) by retracting a tubular element or sheath (outer tubular member 124) (paragraph [0065]) for protecting the stent (stent 160) (paragraph [0049]), including a tackle system (slider 152) used to pull the protective sheath (outer tubular member 124) over a predetermined retraction distance (D) (length of the slider track) to uncover the stent (stent 160) and enable the stent (stent 160) to be delivered and expanded (paragraph [0069]), wherein the tackle system (slider 152) includes a loop (Examiner’s note: cord 180 is knotted, looped, around slider 152 – paragraph [0065]; thus the tackle system has a loop) that is rigidly connected on the upstream side (distal end) to the protective sheath (outer tubular member 124) (Examiner’s note: the slider and ultimately the knot, loop, is connected to the outer tubular member 124 – paragraph [0053]), through which passes a traction wire (cord 180) (Examiner’s note: the cord 180 forms the knot, loop, and then passes through the knot, loop, and towards the rear of the handle) performing a tackle function (retraction) (paragraph [0069]), one end (end of cord 180 fastened to slider 152) of which is fastened to the housing of the handle (handle 102) (Examiner’s note: the end of cord 180 is fastened to the handle via the 
Regarding claim 17, Jimenez discloses wherein the handle (handle 102) has a front portion (see annotated Fig. 20) on the side of the stent (stent 160) and a rear portion (see annotated Fig. 20) used to insert a catheter (inner tubular member 128) on which the stent (stent 160) is mounted (paragraph [0049] and Fig. 7); in a starting position (starting position of slider 152 as seen in Fig. 3), the tackle system (slider 152) is positioned towards the front of the handle (handle 102) so that, when retracted by traction, the retraction distance (D) is substantially close to the length of the handle (handle 102) (Examiner’s note: the slider 152 slides along rack 140, and rack 140 runs the entire length of the handle – Fig. 3), this length being calculated in consideration of the length of the stent (stent 160) (Examiner’s note: the slider is used to retract the outer tubular member 124 to release the stent, and as such is retracted such that the whole of the stent is uncovered).
Annotated Figure 20 of Jimenez

    PNG
    media_image1.png
    376
    748
    media_image1.png
    Greyscale

Regarding claim 18, Jimenez discloses wherein the wheel (thumbwheel 106) has a lateral shaft (spool 154) onto which the traction wire (cord 180) is wound (paragraph [0060]).
Regarding claim 19, Jimenez discloses wherein the wheel (thumbwheel 106) and the related lateral shaft (spool 154) are in an intermediate position (see annotated Fig. 20) between the front and rear of the handle (handle 102), the size of the rear portion (see annotated Fig. 20) of the handle (handle 102) being such as to enable the handle to be held comfortably in an operator's hand (Examiner’s note: the rear portion of the handle is such that an operator can hold it; it should also be noted that the size of a user’s hand is relative, as hand size differs person to person, therefor it would be inherent that a handle of any size could fit comfortably in a plurality of operators hands).
Regarding claim 20, Jimenez discloses wherein the wheel (thumbwheel 106) is mounted on a rotary shaft (axle 155) (paragraph [0060]) positioned such as to ensure that the external circumferential edge of the wheel (thumbwheel 106) projects outside 
Regarding claim 21, Jimenez discloses wherein the external circumferential edge of the wheel (thumbwheel 106) is notched and has notches to facilitate the rotational movement imparted by the operator's finger or thumb (Examiner’s note: looking at figure 1, the thumbwheel 106 is notched).
Regarding claim 22, Jimenez discloses wherein a support (rear anchor 151) and change-of-direction shaft (anchor member 148) for the traction wire (cord 180) coming from the front portion (see annotated Fig. 20) of the handle (handle 102) through the loop is provided inside the rear portion (see annotated Fig. 20) of the handle (handle 102) (paragraph [0074] and Fig. 5), which also helps to lower the tractive force (paragraph [0074]) that needs to be exerted on the protective sheath (outer tubular member 124) to pull said sheath inside the handle (handle 102) (paragraph [0074]).
Regarding claim 23, wherein the support (rear anchor 151) and change-of-direction shaft (anchor member 148) arranged at the rear (see annotated Fig. 20) of the handle (handle 102) includes a spacer (inner frame member 146) that is rigidly connected to the support shaft (rear anchor 151) (Fig. 2).
Regarding claim 24
Regarding claim 25, Jimenez discloses wherein an element (locking clip 116) for temporarily blocking movement of the tackle system (slider 152) is provided (paragraph [0073]).
Regarding claim 26, Jimenez discloses wherein the blocking element (locking clip 116) can be provided at the loop (knot in cord 180) (paragraph [0073]), for example by insertion beneath the loop, and can for example have a cylindrical or tapered lug designed to raise and compress the loop in order to block the loop in position until the handle is used, and advantageously also at the wheel to prevent rotation thereof.
Regarding claim 27, Jimenez discloses a system for delivering a stent positioned on a catheter (stent delivery portion 104), comprising a handle (handle 102) as defined in claim 16.
Regarding claim 28, Jimenez discloses wherein the catheter (stent delivery portion 104) has a distal end (end in Fig. 7) including the stent (stent 160) to be delivered and a proximal end (end closer to handle 102) (Fig. 1 and 7), and is shaped to be inserted into a channel of the human body, in particular a blood vessel, vein or peripheral artery (abstract); said catheter (stent delivery portion 104) including an intermediate tubular element or sheath (outer tubular member 124) with a proximal end and a distal end (Fig. 1 and 7) (paragraph [0049]); a stent (stent 160) arranged in a constrained manner inside the distal end of the intermediate tubular element (outer tubular member 124) (paragraph [0049] and Fig. 7); an inner tubular element or sheath (inner tubular member 128) with a proximal end and a distal end that is arranged inside the intermediate tubular element (outer tubular member 124) and that is long enough that the distal end thereof is positioned at the rear of the stent (stent 160) and blocks the 
Regarding claim 29, Jimenez discloses wherein the catheter (stent delivery portion 104) comprises an outer tubular element (stability sheath 122) that is provided to reduce friction with the channel of the human body (paragraph [0091]), that is positioned outside the intermediate tubular element (outer tubular member 124) and that is shorter (Examiner’s note: stability sheath 122 does not extend all of the way to the end of the device, and the outer tubular member 124 does extend all of the way to the end of the device, and is thus shorter – Fig. 6) than the intermediate tubular element (outer tubular member 124) so that the distal end thereof is positioned at a predetermined distance (Examiner’s note: the length of the tubing is manufactured previously, thus the length and the distance is predetermined) upstream of the stent (stent 160), and the proximal end of the outer tubular element (stability sheath 122) is rigidly connected to the handle (handle 102), also in a static position (paragraph [0091]).
Claims 16, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka (US 20060259124 A1).
Regarding claim 16, Matsuoka discloses a handle (housing 91) for delivering a stent (stent 3) by retracting a tubular element or sheath (cylindrical member 5) (paragraph [0184 - 0186] and Figs. 35 / 36) for protecting the stent (stent 3) (paragraph 
Regarding claim 27, Matsuoka discloses a system for delivering a stent positioned on a catheter (stent delivery device), comprising a handle (housing portion 9) as defined in claim 16.
Regarding claim 30, Matsuoka discloses wherein the distal end of the intermediate tubular element (cylindrical member 5) has a diameter D1 (see annotated Fig. 36) that is greater over the entire length along which the stent is received (see annotated Fig. 36), to facilitate the insertion thereof, then has an inclined joint (see annotated Fig. 36) resulting in a lesser diameter D2 (see annotated Fig. 36) over the 
Annotated Figure 36 of Matsuoka

    PNG
    media_image2.png
    329
    733
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Argentine (US 20140358156 A1) teaches a stent delivery device with a traction wire, loop, and rotation wheel
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GEORGE J ULSH/Primary Examiner, Art Unit 3771